
	
		II
		109th CONGRESS
		2d Session
		S. 3953
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To foster the development of minority-owned small
		  businesses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Minority Entrepreneurship
			 Development Act of 2006.
		2.FindingsCongress finds that—
			(1)in 2005, the
			 African American unemployment rate was 9.5 percent and the Hispanic American
			 unemployment rate was 6 percent, well above the national average of 4.7
			 percent;
			(2)Hispanic
			 Americans represent 12.5 percent of the United States population and
			 approximately 6 percent of all United States businesses;
			(3)African Americans
			 account for 12.3 percent of the population and only 4 percent of all United
			 States businesses;
			(4)Native Americans
			 account for approximately 1 percent of the population and .9 percent of all
			 United States businesses;
			(5)entrepreneurship
			 has proven to be an effective tool for economic growth and viability of all
			 communities;
			(6)minority-owned
			 businesses are a key ingredient for economic development in the community, an
			 effective tool for creating lasting and higher-paying jobs, and a source of
			 wealth in the minority community; and
			(7)between 1987 and
			 1997, revenue from minority-owned firms rose by 22.5 percent, an increase
			 equivalent to an annual growth rate of 10 percent, and employment opportunities
			 within minority-owned firms increased by 23 percent.
			3.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term
			 eligible association or organization means an association or
			 organization that—
				(A)is—
					(i)a
			 national minority business association organized in accordance with section
			 501(c)(6) of the Internal Revenue Code of 1986; or
					(ii)a
			 foundation of national minority business associations organized in accordance
			 with section 501(c)(3) of the Internal Revenue Code of 1986;
					(B)has a well
			 established national network of local chapters, or a proven national
			 membership; and
				(C)has been in
			 existence for at least the 10-year period before the date of awarding a grant
			 under section 6;
				(3)the term
			 eligible educational institution means an institution that
			 is—
				(A)a public or
			 private institution of higher education (including any land-grant college or
			 university, any college or school of business, engineering, commerce, or
			 agriculture, or community college or junior college) or any entity formed by 2
			 or more institutions of higher education; and
				(B)a—
					(i)historically
			 Black college;
					(ii)Hispanic-serving
			 institution; or
					(iii)tribal
			 college;
					(4)the term
			 historically Black college means a part B institution, as that
			 term is defined in section 322 of the Higher Education Act of 1965 (20 U.S.C.
			 1061);
			(5)the term
			 Hispanic-serving institution has the meaning given that term in
			 section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a);
			(6)the term
			 institution of higher education has the meaning given that term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1101)
			(7)the term
			 small business concern has the meaning given that term in section
			 3 of the Small Business Act (15 U.S.C. 532);
			(8)the term
			 small business development center has the meaning given that term
			 in section 21 of the Small Business Act (15 U.S.C. 648); and
			(9)the term
			 tribal college has the same meaning as the term tribally
			 controlled college or university under section 2(a)(4) of the Tribally
			 Controlled Community College Assistance Act of 1978 (25 U.S.C.
			 1801(a)(4)).
			4.Minority small
			 business development
			(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 37 as section 38;
			 and
				(2)by inserting after section 36 the
			 following:
					
						37.Minority small
				business development
							(a)Office of
				minority small business developmentThere is established in the Administration
				an Office of Minority Small Business Development, which shall be administered
				by the Associate Administrator for Minority Small Business Development
				appointed under section 4(b)(1) (in this section referred to as the
				Associate Administrator).
							(b)Associate
				administrator for minority small business developmentThe Associate Administrator shall—
								(1)be—
									(A)an appointee in the Senior Executive
				Service who is a career appointee; or
									(B)an employee in the competitive
				service;
									(2)be responsible for the formulation,
				execution, and promotion of policies and programs of the Administration that
				provide assistance to small business concerns owned and controlled by
				minorities;
								(3)act as an ombudsman for full consideration
				of minorities in all programs of the Administration (including those under
				section 7(j) and 8(a));
								(4)work with the Associate Deputy
				Administrator for Capital Access of the Administration to increase the
				proportion of loans and loan dollars, and investments and investment dollars,
				going to minorities through the finance programs under this Act and the Small
				Business Investment Act of 1958 (including subsections (a), (b), and (m) of
				section 7 of this Act and the programs under title V and parts A and B of title
				III of the Small Business Investment Act of 1958);
								(5)work with the Associate Deputy
				Administrator for Entrepreneurial Development of the Administration to increase
				the proportion of counseling and training that goes to minorities through the
				entrepreneurial development programs of the Administration;
								(6)work with the Associate Deputy
				Administrator for Government Contracting and Minority Enterprise Development of
				the Administration to increase the proportion of contracts, including through
				the Small Business Innovation Research Program and the Small Business
				Technology Transfer Program, to minorities;
								(7)work with the partners of the
				Administration, trade associations, and business groups to identify and carry
				out policies and procedures to more effectively market the resources of the
				Administration to minorities;
								(8)work with the Office of Field Operations of
				the Administration to ensure that district offices and regional offices have
				adequate staff, funding, and other resources to market the programs of the
				Administration to meet the objectives described in paragraphs (4) through (7);
				and
								(9)report to and be responsible directly to
				the Administrator.
								(c)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)$5,000,000 for fiscal year 2007;
								(2)$5,000,000 for fiscal year 2008; and
								(3)$5,000,000 for fiscal year
				2009.
								.
				(b)Conforming
			 amendmentsSection 4(b)(1) of
			 the Small Business Act (15 U.S.C. 633(b)(1)) is amended in the sixth sentence,
			 by striking Minority Small Business and Capital Ownership
			 Development and all that follows through the end of the sentence and
			 inserting Minority Small Business Development..
			5.Minority
			 Entrepreneurship and Innovation Pilot Program of 2006
			(a)In
			 generalThe Administrator may make grants to eligible educational
			 institutions—
				(1)to assist in
			 establishing an entrepreneurship curriculum for undergraduate or graduate
			 studies; and
				(2)for placement of
			 a small business development center on the physical campus of the
			 institution.
				(b)Use of
			 funds
				(1)Curriculum
			 requirement
					(A)In
			 generalAn eligible educational institution receiving a grant
			 under this section shall develop a curriculum that includes training in various
			 skill sets needed by successful entrepreneurs, including—
						(i)business
			 management and marketing, financial management and accounting, market analysis
			 and competitive analysis, and innovation and strategic planning; and
						(ii)additional
			 entrepreneurial skill sets specific to the needs of the student population and
			 the surrounding community, as determined by the institution.
						(B)FocusThe
			 focus of the curriculum developed under this paragraph shall be to help
			 students in non-business majors develop the tools necessary to use their area
			 of expertise as entrepreneurs.
					(2)Small business
			 development center requirementEach eligible educational
			 institution receiving a grant under this section shall open a small business
			 development center that—
					(A)performs studies,
			 research, and counseling concerning the managing, financing, and operation of
			 small business concerns;
					(B)performs
			 management training and provides technical assistance regarding small business
			 concern participation in international markets, export promotion and technology
			 transfer, and the delivery or distribution of such services and
			 information;
					(C)offers referral
			 services for entrepreneurs and small business concerns to business development,
			 financing, and legal experts; and
					(D)promotes
			 market-specific innovation, niche marketing, capacity building, international
			 trade, and strategic planning as keys to long term growth for its small
			 business concern and entrepreneur clients.
					(c)Grant
			 awards
				(1)In
			 generalThe Administrator may not award a grant under this
			 section to a single eligible educational institution—
					(A)in excess of
			 $1,000,000 in any fiscal year; or
					(B)for a term of
			 more than 2 years.
					(2)Limitation on
			 use of fundsFunds made available under this section may not be
			 used for—
					(A)any purpose other
			 than those associated with the direct costs incurred by the eligible
			 educational institution to—
						(i)develop and
			 implement the curriculum described in subsection (b)(1); or
						(ii)organize and
			 operate a small business development center, as described in subsection (b)(2);
			 or
						(B)building
			 expenses, administrative travel budgets, or other expenses not directly related
			 to the costs described in subparagraph (A).
					(d)Matching not
			 requiredSubparagraphs (A) and (B) of section 21(a)(4) of the
			 Small Business Act (15 U.S.C. 648(a)(4)) shall not apply to a grant made under
			 this section.
			(e)Report
				(1)In
			 generalNot later than November 1 of each year in which funds are
			 made available for grants under this section, the Associate Administrator of
			 Entrepreneurial Development of the Administration shall submit to the Committee
			 on Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives, a report evaluating the success of
			 the program under this section during the preceding fiscal year.
				(2)ContentsEach
			 report under paragraph (1) shall include—
					(A)a description of
			 each entrepreneurship program developed with grant funds, the date of the
			 award, and the number of participants in each such program;
					(B)the number of
			 small business assisted through the small business development center with
			 grant funds; and
					(C)data regarding
			 the economic impact of the small business development center counseling
			 provided with grant funds.
					(f)Authorization
			 of appropriationThere are authorized to be appropriated to carry
			 out this section $24,000,000 for each of fiscal years 2007 through 2009, to
			 remain available until expended.
			(g)Limitation on
			 use of other fundsThe Administrator shall carry out this section
			 only with amounts appropriated in advance specifically to carry out this
			 section.
			6.Minority Access
			 to Information Distance Learning Pilot Program of 2006
			(a)In
			 generalThe Administrator may make grants to eligible
			 associations and organizations to—
				(1)assist in
			 establishing the technical capacity to provide online or distance learning for
			 businesses seeking to contract with the Federal Government;
				(2)develop
			 curriculum for seminars that will provide businesses with the technical
			 expertise to contract with the Federal government; and
				(3)provide training
			 and technical expertise through distance learning at low cost, or no cost, to
			 participant business owners and other interested parties.
				(b)Use of
			 fundsAn eligible association or organization receiving a grant
			 under this section shall develop a curriculum that includes training in various
			 areas needed by the owners of small business concerns to successfully contract
			 with the Federal Government, which may include training in accounting,
			 marketing to the Federal Government, applying for Federal certifications, use
			 of offices of small and disadvantaged businesses, procurement conferences, the
			 scope of Federal procurement contracts, and General Services Administration
			 schedules.
			(c)Grant
			 awards
				(1)In
			 generalThe Administrator may not award a grant under this
			 section to a single eligible association or organization—
					(A)in excess of
			 $250,000 in any fiscal year; or
					(B)for a term of
			 more than 2 years.
					(2)Limitation on
			 use of fundsFunds made available under this section may not be
			 used—
					(A)for any purpose
			 other than those associated with the direct costs incurred by the eligible
			 association or organization to develop the curriculum described in subsection
			 (b); or
					(B)for building
			 expenses, administrative travel budgets, or other expenses not directly related
			 to the costs described in subparagraph (A).
					(d)Matching not
			 requiredSubparagraphs (A) and (B) of section 21(a)(4) of the
			 Small Business Act (15 U.S.C. 648(a)(4)) shall not apply to a grant made under
			 this section.
			(e)Report
				(1)In
			 generalNot later than November 1 of each year, the Associate
			 Administrator of Entrepreneurial Development of the Administration shall submit
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives, a report
			 evaluating the success of the program under this section during the preceding
			 fiscal year.
				(2)ContentsEach
			 report under paragraph (1) shall include—
					(A)a description of
			 each distance learning program developed with grant funds under this section,
			 the date of the award, and the number of participants in each program;
			 and
					(B)data regarding
			 the economic impact of the distance learning technical assistance provided with
			 such grant funds.
					(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $4,000,000 for each of fiscal years 2007 through 2009,
			 to remain available until expended.
			(g)Limitation on
			 use of other fundsThe Administrator shall carry out this section
			 only with amounts appropriated in advance specifically to carry out this
			 section.
			7.Extension of
			 socially and economically disadvantaged business program
			(a)In
			 generalSection 7102(c) of
			 the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644 note) is
			 amended by striking September 30, 2003 and inserting
			 September 30, 2009.
			(b)Effective
			 dateThe amendment made by this section shall take effect 30 days
			 after the date of enactment of this Act.
			
